IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT


                                        No. 01-30653
                                      Summary Calendar



       RELIABLE HOME HEALTH CARE, INC.,

                                                           Plaintiff-Appellant,

                                             versus

       TOMMY G. THOMPSON, SECRETARY OF
       HEALTH AND HUMAN SERVICES;
       PALMETTO GOVERNMENT BENEFITS
       ADMINISTRATION,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                              (USDC No. 00-CV-2445)
           _______________________________________________________
                                November 20, 2001

Before REAVLEY, HIGGINBOTHAM and WIENER, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the reasons given by that court by

its order entered May 2, 2001.



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
AFFIRMED.




            2